Citation Nr: 0413401	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  98-19 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased disability rating for a service-
connected left knee disability currently rated as 20 percent 
disabling [to include post-surgical residuals and anterior 
cruciate ligament laxity, currently rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and 
arthritis of the left knee, currently rated as 10 percent 
disabling under Diagnostic Code 5010].


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO).  

Procedural history

The veteran served on active duty from September 1975 to 
September 1997. 

The veteran was granted service connection for residuals of 
left knee surgery and anterior cruciate ligament laxity in a 
July 1998 rating decision; a 10 percent disability rating was 
awarded under Diagnostic Code 5257.  The veteran disagreed 
with the rating decision; after the RO issued a Statement of 
the Case (SOC) the veteran filed his substantive appeal in 
December 1998.  This appeal requested an increased rating of 
30 percent disability for his left knee disability.  

In March 2003, the RO issued a Supplemental Statement of the 
Case (SSOC) in which an additional 10 percent disability 
rating was assigned for arthritis of the left knee under 
Diagnostic Code 5010.  See VAOPGCPREC 23-97 [a veteran who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that any separate rating must be based upon additional 
disability]; VAOPGCPREC 9-98 [if a veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59].  The veteran's 10 percent 
disability rating under Diagnostic Code 5257 was continued.

In a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded. AB v. Brown, 6 Vet. App. 35 
(1993). Moreover, in September 2003 correspondence the 
veteran continued to assert that his left knee disorder 
required an increased disability rating.  Therefore, the 
Board will consider the increased rating issue as still being 
on appeal.

Issues not on appeal

In August 2000, the veteran filed a claim for an increased 
rating for service-connected impingement syndrome with 
degenerative changes of the right shoulder.  He also filed a 
request to reopen his previously-denied claims of entitlement 
to service connection for sleep disorder, memory loss and a 
low back disability.  The veteran also filed new claims of 
service connection for weight loss and for right great right 
toe and left great toe disabilities.  In February 2001, the 
veteran filed additional new claims for service connection 
for nephrosclerosis, high cholesterol and hypertension.  

In its July 2002 rating decision, the RO granted an increased 
rating of 30 percent for impingement syndrome with 
degenerative changes, right shoulder; granted service 
connection for degenerative arthritis of the lumbar spine and 
assigned a 20 percent disability rating; and granted service 
connection for a disorder of the left great toe was granted 
and assigned a noncompensable disability rating.  Service 
connection for sleep disorders, memory loss, low sperm count, 
right great toe disability,  Nephrosclerosis, hypertension 
and high cholesterol were denied.  The claim for weight loss 
was not adjudicated.

In September 2003 the RO received the veteran's claims for 
increased ratings for impingement syndrome with degenerative 
changes of right shoulder [rated 30 percent disabling] and an 
increased rating for degenerative arthritis of the lumbar 
spine [rated 20 percent disabling]; requests to reopen claims 
for service connection for hypertension and high cholesterol; 
and new claims for service connection for protein in the 
urine, hearing loss, tinnitus and "Saudi syndrome".  In 
January 2004, the RO received the veteran's request to reopen 
claims for service connection for nephrosclerosis, sleep 
disorders/fatigue and memory loss, as well as new claims for 
service connection for stomach disorders, skin rashes and 
shortness of breath. 
The RO has not yet adjudicated these claims and these claims 
therefore not in appellate status.  They are referred to the 
RO for appropriate action.  

In his September 2003 claim, the veteran stated that he could 
not perform his job duties because of his service-connected 
knee, back and shoulder disorders.  The Board notes that a 
claim for a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU) 
has not yet been adjudicated by the RO.  According to VA 
General Counsel, the question of TDIU entitlement may be 
considered as a component of an appealed increased rating 
claim only if the TDIU claim is based solely upon the 
disability or disabilities which are the subject of the 
increased rating claim.  If the veteran asserts entitlement 
to a TDIU rating based in whole or in part on other service-
connected disabilities which are not the subject of the 
appealed RO decision, the Board lacks jurisdiction over the 
TDIU claim except where appellate jurisdiction is assumed in 
order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  
See VAOGCPREC 6-96.  VA General Counsel opinions are binding 
on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 
C.F.R. § 14.507 (2003).

Consideration of TDIU in this case would necessarily involve 
consideration of the veteran's other service-connected 
disabilities (impingement syndrome with degenerative changes, 
right shoulder and degenerative arthritis, lumbar spine), 
which are not here on appeal.  Therefore, the Board 
concludes, based on the VA General Counsel Opinion referred 
to above, that it does not have jurisdiction over the issue 
of entitlement to TDIU.  That claim is also referred to the 
RO for appropriate action.

The Board has found that the development of additional 
evidence is necessary prior to rendering a decision on the 
veteran's appeal for increased rating of his left knee 
disability.  The case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action by him is required. 


REMAND

The veteran is seeking entitlement to an increased disability 
rating for left knee disorder [post-surgical residuals and 
anterior cruciate ligament laxity, currently rated as 10 
percent disabling under Diagnostic Code 5257 and arthritis of 
the left knee, currently rated as 10 percent disabling under 
Diagnostic Code 5010].  In substance, the veteran contends 
that his knee has become more painful and unreliable over 
time and specifically has deteriorated since the VA 
examination of his knee in February 2001.

Reasons for remand

The VCAA

During the pendency of this appeal the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  Among other things, 
the VCAA redefines the obligations of VA with respect to its 
duty to notify and assist the veteran in the development of 
his claim.  The VCAA is applicable to all claims filed on or 
after the date of its enactment, or filed before the date of 
enactment and not yet final as of that date.  

After a review of the record, the Board has determined that 
sufficient VCAA notice for this specific claim has not been 
given.  The claims folder does indicate that the veteran 
received appropriate VCAA notice for the claims made in 
August 2000 and February 2001 and that the left knee 
increased rating claim was referred to in a January 2001 VCAA 
letter.  However, in the January 2001 VCAA letter, the 
veteran's left knee disability increased rating claim was 
referred to only as on appeal and no further detail was 
provided.  The letter did not describe the evidence needed or 
of the division of responsibilities for obtaining the 
evidence required for the veteran to successfully prove this 
claim.  As such, there has been no notice to the veteran of 
the division of responsibilities between him and VA in 
obtaining evidence necessary to substantiate his claim on the 
issue of increased rating for his left knee disorder.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  Thus, if, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may no longer be cured by the Board.  Accordingly, the 
Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  

Additional evidentiary development

The medical evidence includes a February 2001 VA examination, 
an October 2000 VA examination, an August 2000 MRI report 
from the private hospital and a May 2003 MRI report from the 
VA Primary Care Clinic in Ireland, Kentucky.  The veteran and 
his representative have asserted that the veteran's left knee 
has deteriorated since the last VA examination given in 
February 2001 and that the examination therefore no longer 
adequately describes the current condition of the veteran's 
left knee.  The February 2001 VA examination report also 
stated that the report was drafted without review of the 
veteran's claims file.

In a May 2003 report from the VA Primary Care Clinic, nurse 
practitioner D.B.  noted that the veteran's knee has 
deteriorated as compared to a prior unidentified examination.  
This May 2003 report record is not sufficient for VA rating 
purposes as it does not include information concerning the 
range of motion of the left knee, the effect of pain on 
movement and the frequency or severity of subluxation or 
laxity; however, it does provide objective medical evidence 
of a potential change in the veteran's left knee disorder 
since February 2001 VA examination.  

The United States Court of Appeals for Veterans Claims has 
held that where the veteran claims that a disability is worse 
than when originally rated, and the available evidence is too 
old to adequately evaluate the current state of the 
condition, the VA must provide a new examination.  See Olsen 
v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Here, the most 
recent VA examination is dated February 2001.  Particularly 
in light of the fact that the VA examiner did not review the 
total claims file prior to rendering the examination report 
and the objective medical evidence of an apparent change in 
the condition of the veteran's left knee, the Board believes 
that the veteran should be afforded a new VA knee 
examination.

The Board additionally observes in passing that, as described 
in the Introduction, the veteran has filed a myriad of claims 
at various times.  Some of these claims appear to be 
duplicative of previously-filed claims.  Other claims, such 
as that referring to "Saudi syndrome", are so vague as to 
defy informed adjudication; and yet others appear to involve 
laboratory values (such as protein in the urine, high 
cholesterol and low sperm count) rather than disabilities.  
The Board believes that it would be advantageous to all 
concerned if the veteran were to be contacted through his 
accredited representative in order to provide clarification 
as to what issues he   
wishes to pursue.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The veteran should be contacted 
through his representative and requested 
to clarify which issues he is claiming.  
If any such claim is incomplete, VBA or 
the RO should inform the veteran and his 
representative as to the information 
necessary to complete the application.

2.  VBA must assure that all notice and 
development required by the VCAA has been 
accomplished, including notifying the 
veteran of the evidence he needs to 
submit and that which will be obtained by 
VA.  

3.  The veteran should be afforded an 
examination to ascertain the severity and 
manifestations of his service-connected 
left-knee surgical residuals and anterior 
cruciate ligament laxity. The claims file 
must be made available to the examiner 
for review. A report of the examination 
should be associated with the veteran's 
VA claims folder.

4.  Thereafter VBA should readjudicate 
the claim.  If the claim remains denied, 
VBA should issue a supplemental statement 
of the case (SSOC), and the veteran and 
his representative should be allowed an 
appropriate period of time for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) [to be codified at 38 U.S.C. §§ 5109B, 7112].




	                  
_________________________________________________
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




